United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF THE NAVY, BATTALION
THREE SAN CLEMENTE ISLAND STATION
#10, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-525
Issued: June 4, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2006 appellant filed a timely appeal from a November 20, 2006 merit
decision of the Office of Workers’ Compensation Programs that denied his claim for a schedule
award for bilateral hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
ratable hearing loss entitling him to a schedule award.
FACTUAL HISTORY
On January 5, 2006 appellant, then a 51-year-old retired federal firefighter, filed an
occupational disease claim alleging that he developed bilateral hearing loss in the performance of
duty. Appellant first became aware of his condition on August 17, 1979. The employing
establishment noted that appellant was last exposed to workplace noise on December 2, 2005.

Appellant retired on January 2, 2006. The employing establishment provided audiograms and
records of audiometric testing conducted between 1987 and 2005.
On February 8, 2006 the Office requested additional information concerning appellant’s
claim.
Appellant submitted a February 14, 2006 statement describing the sources of noise
exposure to which he was exposed during his federal employment. He reported that from 1979
to 1987 he “worked in and around fire engines, aircraft, sirens, heavy machinery, small engines,
crash trucks ... gas turbine fire pumps, etc.” Appellant stated that from 1987 until 1991 he was
“rotated ... on an almost daily basis” to the “structural fire station.” Appellant indicated that
from 1991 until his retirement in 2006 he was assigned to a “structural fire station” but was
rotated, based on need, to the “crash station,” where he was exposed to aircraft noise. Appellant
explained that he supplied his own hearing protection and was also provided with hearing
protection by the employing establishment but he often could not use it because it interfered with
his ability to hear critical commands during emergencies. The employing establishment
submitted a March 8, 2006 statement explaining that appellant was exposed to noise from fire
engines, turbine powered pumps, aircraft, power equipment, sirens and air horns. The employing
establishment indicated that it provided hearing protection equipment, but that until 2005
employees had to remove hearing protection to hear radio commands.
By letter dated April 12, 2006, the Office referred appellant, together with a statement of
accepted facts, to Dr. Phillip Daspit, a Board-certified otolaryngologist, for a second opinion.
Dr. Daspit examined appellant on April 25, 2006. In a May 2, 2006 report, he detailed the
results of his examination and concluded that appellant had bilateral sensorineural hearing loss
that was “definitely related to the federal employment.” However, Dr. Daspit noted that the
extent of appellant’s hearing loss was “0 percent on both ears and 0 percent binaural. This is
primarily because the hearing testing done and the speech frequencies were essentially normal
except for one frequency.” An audiogram performed on April 25, 2006 reflected testing at the
frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second (cps) and revealed the
following decibel losses: 5, 10, 25 and 45 for the right ear and 10, 5, 20 and 45 for the left ear.
On May 10, 2006 the Office accepted appellant’s claim for bilateral sensorineural hearing
loss.
On May 17, 2006 Dr. Brian Schindler, a Board-certified otolaryngologist and an Office
medical consultant, reviewed Dr. Daspit’s audiometric test results. He concurred with Dr. Daspit
that appellant’s hearing loss was employment related. However, under the Office’s standard
formula for evaluating hearing loss, appellant’s hearing loss was not ratable for schedule award
purposes.
By decision dated November 20, 2006, the Office denied a schedule award, finding that
his hearing loss was not ratable. The Office noted that appellant remained entitled to appropriate
medical treatment.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulation2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) has been adopted by the implementing
regulation as the appropriate standard for evaluating schedule losses.3
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.4 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.5 Then the “fence” of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.6 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.7 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss, and the total is divided by six to
arrive at the amount of the binaural hearing loss.8 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.9
ANALYSIS
The Office accepted that appellant sustained an employment-related bilateral
sensorineural hearing loss. However, it denied his claim for a schedule award as the extent of his
hearing loss is not ratable.
In a May 17, 2006 report, Dr. Schindler, an Office medical consultant, applied the
Office’s standardized procedures to the April 25, 2006 audiogram performed for Dr. Daspit.
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (2002).

3

Id.

4

A.M.A. Guides 250 (5th ed. 2001).

5

Id.

6

Id.

7

Id.

8

Id.

9

Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).

3

Appellant’s April 25, 2006 audiogram recorded frequency levels at the 500, 1,000, 2,000 and
3,000 cps levels and recorded decibel losses of 5, 10, 25 and 45 for the right ear. The total
decibel loss in the right ear is 85 decibels. When divided by 4, the result is an average hearing
loss of 21.25 decibels. The average loss of 21.25 decibels is reduced by the “fence” of 25
decibels to equal -3.75 decibels, which when multiplied by the established factor of 1.5, results
in a -5.625 percent monaural hearing loss for the right ear, rounded to 0 percent.
Testing for the left ear at the frequencies of 500, 1,000, 2,000 and 3,000 cps revealed
decibel losses of 10, 5, 20 and 45 decibels respectively, for a total decibel loss of 80 decibels.
When divided by 4, the result is an average hearing loss of 20 decibels. The average loss of 20
decibels is reduced by the “fence” of 25 decibels, to equal -5 decibels, which when multiplied by
the established factor of 1.5, results in a -7.5 percent monaural hearing loss for the left ear,
rounded to 0 percent.
The Board finds that the Office medical adviser applied the proper standards to the
findings stated in Dr. Daspit’s May 2, 2006 report and accompanying April 25, 2006 audiogram.
The result is a zero percent monaural and binaural hearing loss, which is not ratable. Therefore,
appellant’s hearing loss is not compensable for schedule award purposes.
On appeal, appellant asserts that the Office’s standard formula for evaluating hearing
losses should not apply as each individual is different. However, to be fair to all claimants, the
Office has adopted the use of a single set of tables so that there may be uniform standards
applicable to all claimants. Applying these standards to the audiogram obtained by Dr. Daspit
revealed that appellant does not have a ratable hearing loss.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a ratable hearing loss entitling him to a schedule award.

4

ORDER
IT IS HEREBY ORDERED THAT the November 20, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 4, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

